Exhibit 10.1




ADDENDUM AND EXTENSION TO

EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT




This ADDENDUM AND EXTENSION TO EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT
(this “Agreement”) is made effective 31 March 2009 (the “Effective Date”) by and
among and NEXTFITNESS, INC., a Nevada corporation whose address is 235 West Sego
Lily Drive, 2nd Floor, Sandy UT 84070 (“Licensor”) and WREN, INC., a Nevada
corporation whose address is 235 W Sego Lily Dr., Sandy UT 84070 (“Licensee”),

 

A.

Licensor and Licensee entered into an Exclusive License and Distribution
Agreement dated effective as of March 4, 2009, (the “License and Distribution
Agreement”), wherein monthly payments were deemed to have started on the
Effective Date of said Distribution and License Agreement. Licensee has not as
of the date of this Agreement made the first monthly payment due under Section
1(g)(v) of said License and Distribution Agreement to Licensor.




B.

Licensor and Licensee desire to renegotiate, amend, and extend the monthly
payment schedule in Section 1(g)(v) for an additional thirty (30) days from the
original effective date of the Agreement.




C.

Licensor is willing to modify the License and Distribution Agreement as
specified in this Agreement.




D.

Whereas, the Parties desire to amend the License and Distribution Agreement to
set forth a new monthly payments schedule due and payable under Section 1(g)(v)
of the License and Distribution Agreement.




NOW THEREFORE, the Parties agree to amend the License and Distribution Agreement
as follows:




1.

Extension. Section 1(g)(v) of the License and Distribution Agreement is hereby
amended to read as follows:




“ (v) monthly payments of $800,000 in April, 2009; $300,000 in May 2009;
$200,000 in June 2009; and $200,000 in July 2009 for personnel contribution,
services, facilities, intellectual property and database access, and other
contributed material and introduction requested by License and that will be
provided by Licensor in order to assist Licensee in exploiting the Application
IP, the Keychain Trainer Distribution Rights, and the Trade IP according to the
terms of this Agreement, which monthly payments shall be deemed to have started
as of the Effective Date of this Agreement.”




2.

All other provisions of the License and Distribution Agreement shall remain in
full force and effect.







[Signature Page to Follow]





--------------------------------------------------------------------------------

DATED effective the day, month and year first above written.







LICENSOR:

NEXTFITNESS, INC.,

a Nevada corporation







/s/ Jeff Hays                 

Jeff Hays, President










LICENSEE

WREN, INC.,

a Nevada corporation







/s/ Jeff Jenson               

Jeff Jenson, President














2


